Citation Nr: 0516285	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  91-43 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a right anal 
fistula repair, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1977 to October 1978.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The veteran moved during the course 
of this appeal, and the RO at Jackson, Mississippi assumed 
jurisdiction.  

In May 1992, September 1994, September 1998, June 2000, and 
August 2003, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.   


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's right anal fistula repair is manifested by 
complaints of discomfort without complaints of leakage, 
wearing of pads, or incontinence.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for right anal fistula repair have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7332, 7335 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in December 2002 and 
in March 2004, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service VA 
medical records, to include reports of VA examinations.  The 
appellant has had a personal hearing on appeal.   The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO has rated the veteran's disability under 38 C.F.R. § 
4.114, Diagnostic Code 7335 (2004), which provides that anal 
fistulas will be rated as impairment of sphincter control.  
Impairment of sphincter control of the rectum and anus is 
rated in accordance with criteria contained in 38 C.F.R. § 
4.114, Diagnostic Code 7332 (2004).

Under Diagnostic Code 7332, a 10 percent rating is warranted 
with constant slight, or occasional moderate leakage.  A 30 
percent rating is warranted with occasional involuntary bowel 
movements, necessitating wearing of a pad.  A 60 percent 
rating is granted with extensive leakage and fairly frequent 
involuntary bowel movements. A 100 percent rating is 
warranted with complete loss of sphincter control.  

The Evidence

The RO granted service connection for post-operative cyst of 
the right hip in August 1980, and a noncompensable evaluation 
was assigned under DC 7805.  This was based on serviced 
medical records which showed treatment in service in for a 
small draining abscess, and a referral to the surgery clinic 
in 1977 and treatment in 19878 and 1980.  

The veteran was examined by VA in September 1992.  A history 
of a rectal fistula with chronic scar was noted.  The veteran 
reported having 4 surgical procedures for correction of the 
problem with persistence of recurrent pain and swelling with 
constipation.  He complained of burning and pain.  
Examination showed a firm scar with swelling in the right 
buttock soft tissue.  The diagnosis was fistula tract with 
irritation off and on.  

In October 1993, the RO increased the veteran's rating to 10 
percent disabling under DC 7335.  

The veteran was examined by VA in March 1999.  By way of 
history, it was noted that the veteran had a history of anal 
fistula, very well treated in the past.  He complained of 
difficulty with hard bowel movements and pain where the scar 
is when he sits too long or when there is pressure.  It was 
noted that there was no leakage or incontinence.  The veteran 
indicated that there was no bleeding or hemorrhoids.  On 
examination, it was noted that sphincter control was good.  
The examiner noted a scar 1 inch by 1/2 inch on the right side 
of the perianal area, which was moderately adherent to the 
underlying structures.  It was firm on palpation.  There was 
no drainage and no active fistula.  The diagnosis was, right-
sided anal fistula repair with no recurrence so far, but with 
the skin hardening status post surgery with pain on pressure 
whether internal or external; there is no active anal 
fistula.  

In March 1999, the RO recharacterized the veteran's 
disability as right anal fistula repair and confirmed and 
continued the 10 percent evaluation under DC 7335.  

On VA examination in February 2003, the veteran complained of 
discomfort.  It was noted that he did not complain of any 
leakage, incontinence, or other problems.  He reported 
dermatitis and irritability around the anal area.  
Examination revealed a well-healed scar except for some 
slight depigmentation.  It was noted that there was no 
drainage; the skin was normal and there were a few very small 
hemorrhoidal tags.  Anal sphincter tone was normal.  The 
examiner summarized that this was a normal-functioning anus 
and rectum with excellent result from surgery.  It was stated 
that there were no objective findings that support a 
complaint of any disability or persistent symptoms with 
respect to the rectum and anus.  

VA treatment records show that in June 2003, the veteran 
underwent a general surgery consultation after reporting an 
episode of inflammation around the perianal area followed by 
spontaneous purulent drainage and then by bloody drainage.  
The last episode was three weeks prior.  It was stated that 
while this was painful and tender, after the drainage, the 
symptoms resolved.  Currently, there was no persistent 
purulent drainage.  Examination showed no fistula formation 
and no acute pathology.  

Discussion

The VA examinations and the veteran's own testimony at the RO 
before a hearing officer in August 1991, show that the 
service-connected right anal fistula repair does not meet 
rating criteria higher than 10 percent.  Although the veteran 
reports discomfort and pain, these symptoms are contemplated 
by the 10 percent evaluation.  There is no evidence that he 
has to wear pads, or that he has involuntary bowel movements.  
As such, he is not entitled to a higher disability rating 
under DC 7332.  In addition, a higher rating is not supported 
by any other potentially applicable DC.  The veteran is not 
shown to have stricture of the rectum and anus (DC &333 or 
prolapse of the rectum (DC 7334) or persistent bleeding 
hemorrhoids (DC 7336).  

In addition, the Board has considered the assignment of a 
separate rating for scars.  While the evaluation of the same 
disability manifestations under various diagnoses is 
prohibited, see 38 C.F.R. § 4.14 (2004), separate evaluations 
are warranted for different disability manifestations, even 
when all are associated with the same service-connected 
injury or disease, provided that the symptomatology of one 
problem does not duplicate or overlap with that of another.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 
C.F.R. § 4.25(b) (2004).  The Board finds, however, that 
neither the lay nor the medical evidence in this case 
identifies any symptomatology supporting the assignment of a 
separate rating for scars.  Medical assessments of record 
disclose that the scar from the veteran's surgery is 1 inch 
by 1/2 inch and is well-healed and asymptomatic.  In finding 
that a separate evaluation for a skin disability is not 
warranted in this case, the Board has considered both the 
2002 amendments to the rating criteria pertaining to scars 
and other disabilities of the skin, see 67 Fed. Reg. 49,950 
(July 31, 2002), and the rating criteria as they existed 
prior to the amendments, as both are potentially applicable 
in this case. VAOPGCPREC 3-2000. 8 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2004) (the amended rating 
criteria for scars, effective from August 30, 2002).  

The evidence does not demonstrate that the veteran's service-
connected disability produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The disability has also not 
required any periods of hospitalization.  Thus, a referral of 
this case to the Director of the VA Compensation and Pension 
Service for consideration of the application of an 
extraschedular rating for service-connected residuals of a 
fistulectomy and hemorrhoidectomy, under the provisions of 38 
C.F.R. § 3.321(b)(1) (2004), is not warranted.

Since there is no evidence of the need for pads or 
involuntary bowel movements, the symptoms do not more closely 
approximate those needed for a higher rating. 38 C.F.R. §§ 
4.7, 4.21.  In the absence of such evidence the weight of the 
evidence is against the claim.  Because the evidence in this 
case is not approximately balanced with respect to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for a right anal fistula repair 
beyond 10 percent is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


